—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), entered November 8, 1996, convicting defendant, after a jury trial, of criminal sale of controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
After discharging a juror who informed the court that his realization that defendant lived on the next block was causing him discomfort and would affect his verdict, the court properly exercised its discretion in refusing to conduct an inquiry involving the remaining jurors. The record of the discharged juror’s colloquy with the court does not establish any necessity for further inquiry. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.